 


 HCON 47 ENR: To correct the enrollment of S. 178. 
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 47 
 
 
May 21, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
To correct the enrollment of S. 178.  
 
 
That  in the enrollment of S. 178, an Act to provide justice for the victims of trafficking, the Secretary of the Senate shall— 
(1)in section 702(b)(2), insert pilot program after identified by the; and  (2)strike section 1002 and insert the following:  
1002.Protections for human trafficking survivorsSection 1701(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)), as amended by section 601 of this Act, is amended— (1)in paragraph (1), by striking or at the end;  
(2)in paragraph (2)(C), by striking the period at the end and inserting ; or; and  (3)by inserting after paragraph (2) the following: 
 
(3)from an applicant in a State that has in effect a law— (A)that— 
(i)provides a process by which an individual who is a human trafficking survivor can move to vacate any arrest or conviction records for a non-violent offense committed as a direct result of human trafficking, including prostitution or lewdness;  (ii)establishes a rebuttable presumption that any arrest or conviction of an individual for an offense associated with human trafficking is a result of being trafficked, if the individual— 
(I)is a person granted nonimmigrant status pursuant to section 101(a)(15)(T)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)(i));  (II)is the subject of a certification by the Secretary of Health and Human Services under section 107(b)(1)(E) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(E)); or  
(III)has other similar documentation of trafficking, which has been issued by a Federal, State, or local agency; and  (iii)protects the identity of individuals who are human trafficking survivors in public and court records; and  
(B)that does not require an individual who is a human trafficking survivor to provide official documentation as described in subclause (I), (II), or (III) of subparagraph (A)(ii) in order to receive protection under the law..   Clerk of the House of Representatives.Secretary of the Senate. 